Case 1:20-cr-10102-WGY Document 57-1 Filed 05/26/20 Page 1 of 2
&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No, Investigating Agency _USSS
City | _Woods Hole, MA Related Case Information:
County _Bamstable Superseding Ind./ Inf. Case No.

Same Defendant New Defendant

Magistrate Judge Case Number 19-MJ-4153 (DHH)
Search Warrant Case Number
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

Defendant Name _Vitalii Antonenko Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [] Yes No

Alias Name "Sabe," "Sabeseller"

Address (City & State) New York, NY

Birth date (Yr only): 1991 SSN (last4##): Sex M__ Race: W Nationality; USA

Defense Counsel if known: Edward Sapone, Esq. Address Sapone & Petrillo LLP

 

 

Bar Number One Penn Plaza, 53rd Fl., NY, NY 10019

 

U.S. Attorney Information:

 

 

 

AUSA —_Seth B. Kosto Bar Number if applicable
Interpreter: [ ] Yes No List language and/or dialect:
Victims: [Yves [ ]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) Yes [| No
Matter to be SEALED: [] Yes No
[ |Warrant Requested [| Regular Process In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[V Already in Federal Custody as of 03/02/2020 in Wyatt Detention Center

[_ ]Already in State Custody at [Serving Sentence [Awaiting Trial
[ On Pretrial Release: | Ordered by: on

Charging Document: [| Complaint | [Information Indictment

Total # of Counts: [| Petty ——_ [_]Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

accurately set forth above.
Date: 05/20/2020 Signature of AUSA: Af ( & : ox
& &

 
Case 1:20-cr-10102-WGY Document 57-1

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

Filed 05/26/20 Page 2 of 2

 

District Court Case Number (To be filled in by deputy clerk):

Name of Defendant

Set |

Set 2

Set 3

Set 4

Set 5

Set 6

Set 7

Set 8

Set 9

Set 10

Set 11

Set 12

Set 13

Set 14

Set 15

Index Key/Code
18 USC 371

 

Vitalii Antonenko

U.S.C, Citations

Description of Offense Charged
Conspiracy to gain unauthorized access and to traffic in
access devices

Money laundering conspiracy

Count Numbers

 

 

 

 

18 USC 1956(h) 2
Conspiracy asset forfeiture

18 USC 981(a)(1)(C) N/A
Money laundering asset forfeiture

18 USC 982(a)(1) N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL INFORMATION:

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
